           Case 1:19-cv-05998-WHP Document 26 Filed 09/03/19 Page 1 of 3


                                                LAW OFFICES
                                 WILLIAMS 8 CONNOLLY LLP
                                         725 TWELFTH STREET, N.W.

DAVID M. ZINN
                                       WASHINGTON, D. C, 20005-5901            EDWARD BENHETT WILLIAMS (1920-1Q88)
                                                                                  PAUL R, CONIsIOLLY <1©22-1978)
(202) 434-5880                                (202) 434-5000
 dzinn@wc.com
                                            FAX (202) 434-5029




                                            September 3, 2019

   Via ECF and Federal Express

   The Honorable William H. Pauley III
   Daniel Patrick Moynihan United States Courthouse
   500 Pearl Street, Room 1920
   New York, NY 10007

           Re:     SEC v. Jason Sugarman, No. 19 Civ. 05998 (WHP)
                   Defendant’s Request for Pre-Motion Conference ('Motion to Dismiss)

    Dear Judge Pauley:
           This firm represents Defendant Jason Sugarman. We write to request a pre-motion
    conference to discuss our anticipated motion to dismiss the complaint filed by the Securities and
    Exchange Commission (the “Commission”).
           The complaint charges that Mr. Sugarman participated in a complex scheme, orchestrated
    by Jason Galanis, to defraud investors by issuing sham Native American tribal bonds and diverting
    the proceeds. The Commission alleges both primary and aiding-and-abetting claims under
    Sections 17(a)(1) and 17(a)(3) of the Securities Act of 1933 and Section 10(b) of the Exchange
    Act of 1934. The complaint, however, does not allege with the required particularity that Mr.
    Sugarman committed any of those violations. It should, therefore, be dismissed.
             This matter has a long procedural history. In 2016, the Commission brought an
    enforcement action in this Court against eight individuals for their role in the fraud. SEC v. Archer
    eta/.. No. 16-CV-03505 (S.D.N.Y.). The Commission did not sue Mr. Sugarman. Simultaneously,
    the government brought criminal charges against seven of the same defendants (but again, not Mr.
    Sugarman). United States v. Galanis et al.,mo. 16-cr-00371 (S.D.N.Y.). Four pleaded guilty, and
    three were convicted at trial. Subsequently, Judge Abrams vacated the conviction of one of the
    defendants, Devon Archer, because she “harbor[ed] substantial concern” that he was “deceived by
    Jason Galanis” and “thus innocent.” United States v. Galanis, 366 F. Supp. 3d 477, 480-81
    (S.D.N.Y. 2018). Judge Abrams noted that Archer (like Mr. Sugarman) was working with Galanis
    on a business plan to develop a global financial services firm, “which involved many of the same
    entities and actors” as the tribal bond scheme. Id. at 492-93. She concluded, however, that
    “Archer had good reason to believe the [tribal] bond deal was legitimate,” id. at 500, and the fact
    “that certain communications may indicate a hope or belief that the defendants would benefit from
     [it] by virtue of it helping to advance the [business] does not mean that such benefit was mutually
          Case 1:19-cv-05998-WHP Document 26 Filed 09/03/19 Page 2 of 3


WILLIAMS 8 CONNOLLY LLP

Hon. William H. Pauley III
September 3, 2019
Page 2

  understood to result from stealing the bond money,” id. at 496 (emphasis in original), The
  government appealed the decision, and the matter is pending before the Second Circuit.
         The Commission’s complaint against Mr. Sugarman suffers from similar defects. The
  complaint—like the government at Archer’s trial—cannot link Mr. Sugarman to Galanis’s fraud,
  as opposed to the legitimate business activities of an integrated financial services firm. The
  complaint alleges that Mr. Sugarman was an officer, director, and part-owner of the firm’s holding
  company, managing assets in the billions of dollars. Compl. fT| 14, 17, 37, 54. Despite over four
  years of investigation and millions of documents collected, however, the Commission does not
  connect Mr. Sugarman to Galanis’s scheme with the particularity demanded by Federal Rule of
  Civil Procedure 9(b). See SEC v. Wey, 246 F. Supp. 3d 894, 911 (S.D.N.Y. 2017); see also Pre­
  motion Letter at 2, SEC v. Archer et al. No. 16-cv-03505 (S.D.N.Y. Mar. 27, 2018), ECF No. 140
  (noting the Commission had produced more than 3.2 million documents).
           First, the complaint relies on improper pleading techniques—rather than particularized
  facts—in attempting to tie Mr. Sugarman to the bond scheme. Under Rule 9(h), when a complaint
  alleges fraudulent conduct by multiple individuals, it “must give notice to each defendant of its
  alleged misconduct.” In re Blech Sec. Litig., 961 F. Supp. 569, 580 (S.D.N.Y. 1997) (emphasis in
  original); accord SEC v. Lee, 720 F. Supp. 2d 305, 338 (S.D.N.Y. 2010). But here, the complaint
  refers to actions taken by “Sugarman and Galanis” (or vice versa) over sixty times in thirty-seven
  pages, without distinguishing what specifically Mr. Sugarman allegedly did. See Compl.             1,5,
  6, 7, 8, 9, 10, 17, 19, 21, 22, 23, 24, 25, 30, 32, 34, 36, 37, 40, 41, 42, 48, 49, 50, 52, 53, 54, 58,
  60, 61, 66, 68, 71, 72, 73, 75, 76, 77, 80, 82, 83, 86, 90, 91, 92, 95, 100, 102. Because “direct
  participation constitutes a critical element” of the claims, the complaint’s allegations must directly
  link Mr. Sugarman—not Galanis—to the fraudulent scheme. Blech, 961 F. Supp. at 581. The
  Commission’s “Sugarman and Galanis” allegations do not do so.
          Second, the complaint does not plead with particularity that Mr. Sugarman committed a
  “manipulative or deceptive act,” an essential element of scheme-liability claims. Wey, 246 F.
  Supp. 3d at 915-16. Stripped of the improper allegations described above, the complaint fails to
  allege facts connecting Mr. Sugarman to the fraudulent components of the scheme. For example,
  there is no allegation that Mr. Sugarman had any contact with (much less made misrepresentations
  to) the victims in this scheme—the Native American tribal corporation and the pension fund
  investors who were placed in the bonds. Compl. ^ 2. The complaint alleges that Mr. Sugarman
  knew the pension fund investors would purchase the bonds and that some of the proceeds would
  be invested in the financial services business, but it alleges no facts that show he knew the pension
  funds were not willing investors in that business, through an annuity or otherwise. Id.        34-35,
  42, 47; see id. *|f 46 (no allegation, other than conclusory statement that he knew “from Galanis,”
  that the proceeds were supposed to be invested in an annuity, or that Mr. Sugarman attended the
  meeting where the bond transaction was approved). The complaint also fails to allege that Mr.
  Sugarman had a role in creating or managing WAPCC, the fake annuity provider used hy Galanis
  and Hugh Dunkerley to divert bond proceeds, or that he knew of a fake annuity provider. Id. *||‘[|
  48-49. It also does not allege he played any role in “recycling” bond proceeds. Id. 50-52.
          Case 1:19-cv-05998-WHP Document 26 Filed 09/03/19 Page 3 of 3


WILLIAMS & CONNOLLY LLP

Hon. William H. Pauley III
September 3, 2019
Page 3

         In fact, the complaint contains remarkably few allegations of statements or actions by Mr.
  Sugarman. Of those, the Commission spends five pages describing a prior transaction involving
  Galanis and Mr. Sugarman that it concedes bears no relationship to the tribal bond scheme. Id. T|f
  21-31. It also uses two pages to describe how Galanis used tribal bond proceeds to profit through
  an unrelated IPO in which Mr. Sugarman and his family also owned shares. Id.        100-09.
           The remaining acts attributed to Mr. Sugarman relate primarily to financing the purchase
  of Hughes and AAM, the investment advisers acquired by the financial services firm whose
  pension fund investors were placed in the bonds, id.         36-45, 54-64, as well as the use of tribal
  bonds as regulatory capital in other affiliated companies, id. TlH 84-86, 90-91. The complaint also
  alleges that he invested his own funds in the businesses, id. f 96, and also received some payments,
  id. Tf 70. But these allegations describe “financings and investments” that “were not shams.” In
  re Parmalat Sec. Litig., 376 F. Supp. 2d 472, 505 (S.D.N.Y. 2005); see also Galanis, 366 F. Supp.
  3d at 498 (“There was nothing inherently illegal or illegitimate about [the acquisitions of Flughes
  and AAM], even though they were motivated by a desire to locate purchasers of the WLCC
  bonds.”). What is missing from the allegations are facts showing “awareness or notice that [the
  bonds] [were] a scam.” SEC v. Cohmad Sec. Corp., Civ. No. 09-5680, 2010 WL 363844, at *1
  (S.D.N.Y. Feb. 2, 2010). Without sufficient factual allegations to show that Mr. Sugarman knew
  that the tribe and the investors had been lied to, there is nothing improper about these transactions.
          Third, the complaint does not plead facts that, if true, show that Mr. Sugarman knowingly
  or recklessly provided substantial assistance to Galanis’s fraudulent scheme, as required to plead
  aiding-and-abetting liability. SEC v. Apuzzo, 689 F.3d 204, 211 & n.6 (2d Cir. 2012). As with the
  primary liability claims, the Commission relies almost entirely on the role that Mr. Sugarman
  played in financing the acquisitions of the business. Compl. 7, 36-45, 54-64. But as explained
  above, “one who conducts normal business activities while ignorant that those activities are
  furthering a fraud is not liable for securities fraud.” Cohmad, 2010 WL 363844, at *1.
          This is an “indisputably complex case.” Galanis, 366 F. Supp. 3d at 492. That, however,
  does not relieve the Commission of its pleading obligations under Rule 9(b). After four years of
  discovery, the Commission still cannot say with any meaningful degree of particularity what Mr.
  Sugarman—not Galanis, or “Sugarman and Galanis”—did wrong. The complaint, therefore, does
  not state a claim against Mr. Sugarman and should be dismissed.
          For the foregoing reasons, Mr. Sugarman respectfully requests leave to file a motion to
   dismiss. The parties have already jointly agreed a briefing schedule that is set out in the Joint Rule
   26(f) Report and Case Management Plan (ECF No. 20).

                                                  Respectfully submitted.


                                                  David M. Zinn

   cc:    Counsel of record (via ECF)
